Case 5:20-cv-01348-RSWL-PVC Document 9 Filed 11/02/20 Page 1 of 2 Page ID #:65


                                                                                          O
   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11    OMAR RAMIREZ,                                  Case No. EDCV 20-1348 RSWL (PVC)
 12                         Petitioner,               ORDER ACCEPTING FINDINGS,
                                                      CONCLUSIONS AND
 13           v.                                      RECOMMENDATIONS OF UNITED
                                                      STATES MAGISTRATE JUDGE
 14    C. KOENIG, Acting Warden,
 15                         Respondent.
 16
 17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
 18    and files herein, and the Report and Recommendation of the United States Magistrate
 19    Judge. The time for filing Objections to the Report and Recommendation has passed and
 20    no Objections have been received. Accordingly, the Court accepts the findings,
 21    conclusions and recommendations of the Magistrate Judge.
 22           IT IS ORDERED that the Petition is denied and Judgment shall be entered
 23    dismissing this action without prejudice.
 24    ///
 25    ///
 26    ///
 27    ///
 28    ///
Case 5:20-cv-01348-RSWL-PVC Document 9 Filed 11/02/20 Page 2 of 2 Page ID #:66



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Petitioner at his address of record and on counsel for Respondent.
   3         LET JUDGMENT BE ENTERED ACCORDINGLY.
   4
   5                                                     /S/ RONALD S.W. LEW
       DATED: November 2, 2020                     RONALD S.W. LEW
   6                                               UNITED STATES DISTRICT JUDGE
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   2
